

 S1285 ENR: Oregon Tribal Economic Development Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 1285IN THE SENATE OF THE UNITED STATESAN ACTTo allow the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians, the
			 Confederated Tribes of the Grand Ronde Community of Oregon, the
			 Confederated Tribes of Siletz Indians of Oregon, the Confederated Tribes
			 of Warm Springs, the Cow Creek Band of Umpqua Tribe of Indians, the
			 Klamath Tribes, and the Burns Paiute Tribes to
 lease or transfer certain lands.1.Short titleThis Act may be cited as the Oregon Tribal Economic Development Act.2.Approval not required to validate land transactions(a)In generalNotwithstanding any other provision of law, without further approval, ratification, or authorization by the United States, the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians, the Confederated Tribes of the Grand Ronde Community of Oregon, the Confederated Tribes of Siletz Indians of Oregon, the Confederated Tribes of Warm Springs, the Cow Creek Band of Umpqua Tribe of Indians, the Klamath Tribes, and the Burns Paiute Tribes may lease, sell, convey, warrant, or otherwise transfer all or any part of its interests in any real property that is not held in trust by the United States for the benefit of such tribe.(b)Trust land not affectedNothing in this section shall—(1)authorize the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians, the Confederated Tribes of the Grand Ronde Community of Oregon, the Confederated Tribes of Siletz Indians of Oregon, the Confederated Tribes of Warm Springs, the Cow Creek Band of Umpqua Tribe of Indians, the Klamath Tribes, and the Burns Paiute Tribes to lease, sell, convey, warrant, or otherwise transfer all or any part of an interest in any real property that is held in trust by the United States for the benefit of such tribe; or(2)affect the operation of any law governing leasing, selling, conveying, warranting, or otherwise transferring any interest in such trust land.Speaker of the House of RepresentativesVice President of the United States and President of the Senate